DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 01/21/2021 have been entered.
Claims 1-5, 7, 8, 10, 12, 14, 16, 18-20, 25, 27-29, and 58-59 are currently pending.
Claims 1, 3, and 18 have been amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 7, the claim depends on Claim 1 and recites the inorganic particle is kaolin. However, Claim 1 recites the particle is kaolin. Thus, Claim 7 fails to further limit Claim 1.
Regarding Claim 10, the claim depends on Claim 1 and recites the wetting agent is non-ionic and contains at least one aromatic group. However, Claim 1 recites the wetting agent is non-ionic and is aromatic (having at least one aromatic group). Thus, Claim 10 fails to further limit Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-2, 4, 5, 7, 8, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2009/0005494) in view of Beaudry et al. (US 2012/0263961) and Feeney et al. (US 6,087,016) and Caldwell (US 5,869,166). 
Regarding Claim 1, Luo teaches a coated building panel comprising a body comprising an upper surface opposite a lower surface and a side surface extending between the upper surface and lower surface. (Paragraph 0002, 0040; Abstract). Luo teaches a coating applied to the side surface (Paragraph 0040). Luo teaches coating comprises an inorganic particle, calcium carbonate, (Paragraph 0019-0020) and a sodium salt of an acrylate copolymer as an ionic dispersant (Claim 2 of Luo).  Luo further teaches BYK-155 can be suitable as the dispersant. (Paragraph 0039). BYK-155 is a sodium polyacrylate dispersant, which is an ionic dispersant comprising an ionic group that are present on a repeating unit and the ionic dispersant 
Luo does not specifically teach the inorganic particle has a disk shape, the inorganic particle is kaolin having an average particle size of about 1 to about 10 microns. 
Beaudry teaches a coating composition for building materials, including inorganic particles and dispersants. (Abstract; Paragraph 0046, 0145). Beaudry teaches calcium carbonate and china clay, kaolin, are functional equivalents are fillers in these type of coatings. (Paragraph 0090). Beaudry further teaches kaolin is advantageous, as it has less of an impact on gloss which allows it to be used in both high and low gloss applications. (Paragraph 0127)
Thus, as Beaudry teaches calcium carbonate and kaolin are functional equivalents and the kaolin allows the coating to be used in high and low gloss applications, it would have been obvious to one with ordinary skill in the art to use kaolin as the filler in the coating of Luo.
Beaudry further teaches the filler can be plate/disk shaped and have a particle size of 1 to 10 microns. (Paragraph 0090, 0129)  Beaudry teaches these fillers can have a high aspect ratio (Paragraph 0093).  Beaudry also teaches plate-disk shaped fillers provide for excellent thickening properties, provide excellent sag resistance and provide for air release. (Paragraph 0126, 0183). Feeney also teaches a coating composition (Abstract) comprising disk/plate shape inorganic filler with aspect ratio greater than 25. (Column 8, Lines 60-65). Feeney teaches these plate/disk shape and high aspect ratio provide for enhanced reduction in gas, chemical and vapor permeability and protect the coated object better.  (Column 1, Lines 11-15; Column 2, Lines 35-40)
Thus, as Beaudry and Feeney teaches disk shaped-filers with high aspect ratios and Beaudry teach the claimed particle size provide better protective qualities to resulting coating and provide for a better coating composition, it would have been obvious to one with ordinary skill in the art to ensure the inorganic particle of Luo has a disk shape.
Luo, Beaudry and Fenney do not teach the thickness of the coating. However, Luo teaches this coating can be used for mineral wool or glass gypsum composite materials. Caldwell teaches coatings for ceiling tiles (abstract), mineral wool gypsum composite materials. Caldwell teaches as coating composition similar to the claimed invention (Column 2-3). Caldwell teaches the coating thickness can be 0.010 inch or thicker (254 micron or thicker). (Column 1, Lines 55-60).  This overlaps the claimed range of 500 to 1200 microns. Thus, as Caldwell teaches a suitable coating thickness a mineral wool gypsum composite material to allow for the ceiling tile to be a well-protected ceiling tile, it would have been obvious to one with ordinary skill to apply the coating of Luo to claimed thickness.
Regarding Claim 2, Luo teaches the range for the dispersant is 0 to 2 wt%. (Table 1). This overlaps the claimed range of 0.05 to 2 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 4, Luo teaches sodium polyacrylate, which has a repeating units that form a linear backbone of a polymer and is anionic. 
Regarding Claim 5, Luo teaches the inorganic particle is 0 to 30 wt%. (Table 1). This overlaps the claimed range of 0.5 to 10 wt%. In the case where the claimed ranges "overlap or 
Regarding Claim 7, Luo does not specifically teach the filler is kaolin, but teaches kaolin can be in the composition. 
Regarding Claim 8, Luo teaches the coating may include a polymeric binder. (Paragraph 0018). Luo teaches the binder may range from 10 to 80 wt%. (Table 1). This overlaps the claimed range of 15 to 35 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 10, Luo teaches a wetting agent that is non-ionic with an aromatic group octyl phenol ethoxylate (TRITON X-100) (Paragraph 0019, 0039)
Regarding Claim 12, Luo teaches the coating comprises a pigment in the range of 5 to 30 wt%. (Table 1). This overlaps the claimed range of 25 wt% to 55 wt%. Luo teaches the pigment can be titanium oxide. (Paragraph 0006). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 14, Luo teaches the amount of liquid carrier, can be 0 to 50 wt%. (Table 1; Paragraph 0022-0023). This overlaps the claimed range of less than 1 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05)
Luo does not teach the claimed basis weight. However, the amount applied, the basis weight, is directly related to the thickness of coating. Luo teaches the adhesion of the primer can be adjusted by varying the thickness of the coating. (Paragraph 0049). In other words, the 
Regarding Claim 16, Luo teaches the body comprises mineral wool or glass fibers. (Paragraph 0033).

Claims 18-20, 25, 27, 28, 29, 58 and 59 rejected under 35 U.S.C. 103 for being unpatentable over Luo in view of Beaudry, Feeney, Caldwell and Krangess et al. (US 2015/0330072)
Regarding Claim 18, Luo teaches a coated building panel having a first exposed major surface, a second exposed major surface, and a side exposed surface extending between first and second major surface comprising a body comprising an upper surface opposite a lower surface and a side surface extending between the upper surface and lower surface. (Paragraph 0002, 0040; Abstract). Luo teaches a coating onto side surface of the body forming a side exposed surface of the panel (Paragraph 0040). Luo teaches coating comprises an inorganic particle, calcium carbonate, (Paragraph 0019-0020) and an ionic dispersant (Claim 2 of Luo). Luo further teaches BYK-155 can be suitable as the dispersant. (Paragraph 0039). BYK-155 is a sodium polyacrylate dispersant, which is an ionic dispersant comprising at least two ionic groups. Luo teaches a wetting agent that is non-ionic with an aromatic group octyl phenol 
Luo does not specifically teach the inorganic particle has a disk shape or is kaolin.
Beaudry teaches a coating composition for building materials, including inorganic particles and dispersants. (Abstract; Paragraph 0046, 0145). Beaudry teaches calcium carbonate and china clay, kaolin, are functional equivalents are fillers in these type of coatings. (Paragraph 0090). Beaudry further teaches kaolin is advantageous, as it has less of an impact on gloss which allows it to be used in both high and low gloss applications. (Paragraph 0127)
Thus, as Beaudry teaches calcium carbonate and kaolin are functional equivalents and the kaolin allows the coating to be used in high and low gloss applications, it would have been obvious to one with ordinary skill in the art to use kaolin as the filler in the coating of Luo.
Beaudry further teaches the filler can be plate/disk shaped and have a particle size of 1 to 10 microns. (Paragraph 0090, 0129)  Beaudry teaches these fillers can have a high aspect ratio (Paragraph 0093).  Beaudry also teaches plate-disk shaped fillers provide for excellent thickening properties, provide excellent sag resistance and provide for air release. (Paragraph 0126, 0183). Feeney also teaches a coating composition (Abstract) comprising disk/plate shape inorganic filler with aspect ratio greater than 25. (Column 8, Lines 60-65). Feeney teaches these plate/disk shape and high aspect ratio provide for enhanced reduction in gas, chemical and vapor permeability and protect the coated object better.  (Column 1, Lines 11-15; Column 2, Lines 35-40)
Thus, as Beaudry and Feeney teaches disk shaped-filers with high aspect ratios and Beaudry teach the claimed particle size provide better protective qualities to resulting coating 
Luo, Beaudry and Fenney do not teach the thickness of the coating. However, Luo teaches this coating can be used for mineral wool or glass gypsum composite materials. 
Caldwell teaches coatings for ceiling tiles (abstract), mineral wool gypsum composite materials. Caldwell teaches as coating composition similar to the claimed invention (Column 2-3). Caldwell teaches the coating thickness can be 0.010 inch or thicker (254 micron or thicker). (Column 1, Lines 55-60).  This overlaps the claimed range of 500 to 1200 microns. Thus, as Caldwell teaches a suitable coating thickness a mineral wool gypsum composite material to allow for the ceiling tile to be a well-protected ceiling tile, it would have been obvious to one with ordinary skill to apply the coating of Luo to claimed thickness.
Luo, Beuadry and Fenney do not specifically teach the coating is created from a first sub-layer applied directly to the side surface of body, and a second sub-layer applied to the first sub-layer.
Kragness teaches a ceiling board, where a coating of filler, binder and dispersant is applied to the ceiling board. (Abstract; Paragraph 0053-0054, 0073). Kragness teaches multiple layers, a first sub-layer applied to the board and a second sub-layer applied to the first sublayer, can be made. (Paragraph 0070). Kragness teaches this allows tailoring of the particle size in the coating sub-layers, which leads to a better appearance of the ceiling panel (Paragraph 0049, 0070). Thus, as Kragness teaches having sub-layer allows for tailoring of the coating for better appearance, it would have been obvious to one with ordinary skill in the art to have the coating of Luo be formed of two sub-layers.
Regarding Claim 19, Luo teaches the range for the dispersant is 0 to 2 wt%. (Table 1). This overlaps the claimed range of 0.05 to 2 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 20, Luo teaches sodium polyacrylate (Paragraph 0039), which has ionic groups form at least a portion of a linear backbone of a polymer and the ionic group is anionic. 
Regarding Claim 25, Luo teaches the coating may include a polymeric binder. (Paragraph 0018). Luo teaches the binder may range from 10 to 80 wt%. (Table 1). This overlaps the claimed range of 15 to 35 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 27, Luo teaches a wetting agent that is non-ionic with an aromatic group. (Paragraph 0007, 0019)
Regarding Claim 28, Luo teaches the coating comprises a pigment in the range of 5 to 30 wt%. (Table 1). This overlaps the claimed range of 25 wt% to 55 wt%. Luo teaches the pigment can be titanium oxide. (Paragraph 0006). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 29, Kragness teaches the coating can be discontinuous finish, which means the first and second sublayers can have different thicknesses. (Paragraph 0069-0070).
Regarding Claim 58, Luo teaches a coated building panel having a first exposed major surface, a second exposed major surface, and a side exposed surface extending between first and second major surface comprising a body comprising an upper surface opposite a lower 
Luo teaches the range for the dispersant is 0 to 2 wt%. (Table 1). This overlaps the claimed range of 0.05 to 2 wt%. Luo teaches the inorganic particle is 0 to 30 wt%. (Table 1). This overlaps the claimed range of 0.5 to 10 wt%. Luo teaches the coating may include a polymeric binder. (Paragraph 0018). Luo teaches the polymeric binder may range from 10 to 80 wt%. (Table 1). This overlaps the claimed range of 15 to 35 wt%. Luo teaches the coating comprises a pigment in the range of 5 to 30 wt%. (Table 1). This overlaps the claimed range of 25 wt% to 55 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05)
Luo does not teach the claimed basis weight. However, the amount applied, the basis weight, is directly related to the thickness of coating. Luo teaches the adhesion of the primer 
Luo does not specifically teach the inorganic particle has a disk shape.
Beaudry teaches a coating composition for building materials, including inorganic particles and dispersants. (Abstract; Paragraph 0046, 0145). Beaudry teaches calcium carbonate as a filler (Paragraph 0090) and the filler can be plate/disk shaped. (Paragraph 0090)  Beaudry teaches these fillers can have a high aspect ratio, which improves their oil absorptivity (Paragraph 0093).  Beaudry also teaches plate-disk shaped fillers provide for excellent thickening properties, provide excellent sag resistance and provide for air release. (Paragraph 0126). Feeney also teaches a coating composition (Abstract) comprising disk/plate shape inorganic filler with aspect ratio greater than 25. (Column 8, Lines 60-65). Feeney teaches these plate/disk shape and high aspect ratio provide for enhanced reduction in gas, chemical and vapor permeability and protect the coated object better.  (Column 1, Lines 11-15; Column 2, Lines 35-40)
Thus, as Beaudry and Feeney teaches disk shaped-filers with high aspect ratios provide better protective qualities to resulting coating and provide for a better coating composition, it 
Luo, Beaudry and Fenney do not teach the thickness of the coating. However, Luo teaches this coating can be used for mineral wool or glass gypsum composite materials. 
Caldwell teaches coatings for ceiling tiles (abstract), mineral wool gypsum composite materials. Caldwell teaches as coating composition similar to the claimed invention (Column 2-3). Caldwell teaches the coating thickness can be 0.010 inch or thicker (254 micron or thicker). (Column 1, Lines 55-60).  This overlaps the claimed range of 500 to 1200 microns. Thus, as Caldwell teaches a suitable coating thickness a mineral wool gypsum composite material to allow for the ceiling tile to be a well-protected ceiling tile, it would have been obvious to one with ordinary skill to apply the coating of Luo to claimed thickness. 
In addition, Caldwell teaches the coating, and therefore, the exposed surface, can be visually textured for aesthetic purpose. Thus, it would have been obvious to one with ordinary skill in the art to place a visible texture/macroscopic texture on the exposed surface of the panel of Luo. (Column 4, Lines 3-10). 
Luo, Beuadry and Fenney do not specifically teach the coating is created from a first sub-layer applied directly to the side surface of body, and a second sub-layer applied to the first sub-layer.
Kragness teaches a ceiling board, where a coating of filler, binder and dispersant is applied to the ceiling board. (Abstract; Paragraph 0053-0054, 0073). Kragness teaches multiple layers, a first sub-layer applied to the board and a second sub-layer applied to the first sublayer, can be made. (Paragraph 0070). Kragness teaches this allows tailoring of the particle size in the 
Regarding Claim 59, Kragness teaches the coating can be discontinuous finish, which means the first and second sublayers can have different thicknesses. (Paragraph 0069-0070).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach the wetting agent of tristrylphenol ethoxylate in the composition of Claim 1. 
Response to Arguments
 Applicant’s arguments have been fully considered.
The prior §103 rejection under Caldwell, Gleason, and Beaudry has been withdrawn, due to Applicant’s amendments.
Applicant argues that Luo does not teach a non-ionic and aromatic wetting agent. This argument is found unpersuasive, Luo teaches a wetting agent that is non-ionic with an aromatic group octyl phenol ethoxylate (TRITON X-100) (Paragraph 0019, 0039).
Applicant argues that Beuadry teaches away from the claimed particle size, due to an example. This argument is found unpersuasive, as Beaudry teaches a broad disclosure as discussed above. Patent are relevant as prior art for all they contain. (MPEP §2123).
Applicant argues unexpected results from the composition from the top coat. However, for unexpected results, Applicant must explain what is critical to the reach the unexpected results versus the prior art. Here, the operative examples require very specific compounds, such as sodium polyacrylate, tristyphenol ethoxlayte, kaolin with a particle size of 4 microns, and vinyl acrylic latex. Further explanation regarding what is critical for the unexpected results would help overcome the 103 rejection. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781